On Motion to Dismiss.
Tlie opinion of the Court was deliYered by
Bermudez, C. J.
On a claim of some $800, the plaintiff sequestered *849and attached, as belonging to the defendant, the contents of a cigar store.
Rexach, Estera & Lloverás intervened, the former claiming the ownership of the property seized, the other two seeking each payment of a sum less than two thousand dollars, with lien and privilege.
After trial, there-was judgment for plaintiff, but dismissing the inter-* ventions.
The intervenors appeal.
The plaintiff asks that the appeal be dismissed:
1st.’ Becaiise this Court is without jurisdiction rations materia, the-amount in dispute being less than $2000;
2d. Because of irregularities in the motions and bonds of appeal;
3d. Because the transcript was filed too late.
I.
-Rexach claims to -be the owner of the property, seized.
Estera & Lloverás sue for separate amount's, which aggregate $1438.
It is apparent that the only judgment which can be rendered is one touching the ownership of the property seized and its liability and.subjection to the money claims which are said to be secured by lien thereon.
The pi'operty seized is the matter in dispute and, as it is shown to be worth more than $2000, this Court has jurisdiction.
II.
The objection to the motion of appeal and to the bond that they bear the title of the consolidated cases in which the judgment was rendered; that the bond is payable to John Clark, clerk of the Civil District Court, when the clerk thereof at the time was W. J. McG-eehan, has no force.
The judgment appealed from was rendered in the consolidated cases, among which the suit of Schleider. It was not only not irregular, but proper, that the motion and the bond should be made in those cases. It .would not do to file them in a case in which the judgment was not rendered.
There is no provision of law-or rule of practice.which requires that eaph party dissatisfied with the judgment rendered should separately, appeal and give a distinct and separate bond. They can all well join in the same motion and furnish one bond, in the case in which the judgment appealed from was rendered. ■
The bond contains the name of McG-eehan and not that of Clark. Even if it did, it would be a clerical error. It is sufficient that it be *850made payable to the clerk of the court. His name is a matter of utter insignificance in such an instrument.
III.
The transcript was filed within the thirty days allowed in extension of the return day; therefore, m time.
It is therefore ordered that the motion to dismiss be overruled.